 Case 9:17-cv-00905-GLS-CFH Document 68 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MARTIN PETER MAYER,

                        Plaintiff,                     9:17-cv-905
                                                       (GLS/CFH)
                  v.

SCOTT LIBERTY et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR THE PLAINTIFF:
Martin Peter Mayer
Pro Se
51 Richmond Ave.
Apt. AO
Buffalo, NY 14222

FOR THE DEFENDANTS:
Shannon Finnell
Johnson Laws, LLC                         APRIL J. LAWS, ESQ.
648 Plank Road, Suite 205                 COREY A. RUGGIERO, ESQ.
Clifton Park, NY 12065                    GREGORY T. JOHNSON, ESQ.
                                          LORAINE CLARE JELINEK, ESQ.

Scott Liberty & Glenn Schroyer           NO APPEARANCE

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following an Report-

Recommendation and Order (R&R) by Magistrate Judge Christian F. Hummel,

duly filed on August 7, 2020. (Dkt. No. 67.) Following fourteen days from the
  Case 9:17-cv-00905-GLS-CFH Document 68 Filed 09/15/20 Page 2 of 2




service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 67) is

ADOPTED in its entirety; and it is further

      ORDERED that defendant Shannon Finnell’s motion to dismiss (Dkt.

No. 65) is GRANTED; and it is further

      ORDERED that all claims against Finnell are DISMISSED; and it is

further

      ORDERED that Finnell’s letter motion (Dkt. No. 66) is GRANTED; and it

is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 14, 2020
Albany, New York




                                        2
